DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I in the reply filed on 2/25/21 is acknowledged.
Claims 3, 4, and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez-Sendra et al. (Scientific Reports, 2018, 8, 17076, 1-14), in view of Artzi et al. (WO 2017/044768 A1), Han et al. (Biomaterials, 185, 2018, 205-218), Zhu et al. .
Sanchez-Sendra et al. teach that downregulation of intratumoral expression of miR-205 in primary cutaneous melanomas predicts shorter survival (title).  Sanchez-Sendra et al. teach that they found sequential downregulation of intratumoral expression of miR-182 and miR-205 over the full spectrum of melanoma progression.  Sanchez-Sendra et al. teach that downregulation of these miRNAs occurred in primary melanomas that further disseminated to distant sites. Furthermore, miR-125b, miR-200c and miR-205 correlated as independent factors with shorter survival. Sanchez-Sendra et al. teach that their in vitro findings demonstrate that loss of miR-205 potentiates the invasive ability of melanoma cells (abstract).  
The teachings of Sanchez-Sendra et al. offer motivation to increase the expression of miR-182 and miR-205 in melanoma. The instant intended use language of “for targeted therapy of a triple negative breast cancer” does not materially alter the compound.  The instant claims are compound claims, not method claims.  The intended use does not introduce any specific structural limitation.
It was known to introduce miRNAs to increase the expression of the miRNA.  For example, Artzi et al. teach delivery of miRNA mimics with the same sequence as the mature miRNA.  It would have been obvious to formulate miR-182 and miR-205 together in a delivery composition with the motivation of increasing miR-182 and miR-205 in melanoma cells.
Artzi et al. teach that miR-205 is downregulated in triple negative breast cancer, so delivery of mature miRNAs that mimic miR-205 by having the same sequence as the 
Han et al. teach that chemo-immunotherapy represents an appealing approach to improving cancer treatment. Simultaneously administrating chemotherapeutics with immunoadjuvants can elicit potent tumor death and immune responses. Herein, high density lipoprotein (HDL) inspired immune lipoprotein was proposed for relay drug delivery and amplifying antitumor therapy. Lipophilic AS1411 aptamer-immunoadjuvant CpG fused sequences (Apt-CpG-DSPE) were conjugated to facilitate decoration onto HDLs; and doxorubicin (Dox) was successively intercalated into the consecutive base pairs of Apt-CpG to complete immune HDL nanodrug imHDL/Apt-CpG-Dox. 
For relay drug delivery, imHDL/Apt-CpG-Dox underwent site-specific structure collapse in tumor intercellular substances inspired from HDL biofunctions (sequential module I); subsequently, dissociated Apt-CpG-Dox was endocytosed into tumor cells mediated by the recognition of AS1411 and nucleolin (sequential module II), translocating Dox to nucleus and enabling tumor ablation and antigens release. The liberated CpG motif further evoked antigen recognition, induced vast secretion of pro-inflammatory cytokines and potentiated host antitumor immunity. Our studies demonstrated that HDL biomimetic platform based relay drug delivery strategy outperformed the monotherapy counterparts in malignant tumor models, eventually generating an augmented antitumor efficacy (abstract).
Han et al. teach that numerous nanovectors have been applied to constructing CpG-Dox coloading systems including poly (lactic-co-glycolic acid) (PLGA)-biodegradable microparticles, gold nanorods, and MnO2-silver nanoclusters.

It would have been obvious to incorporate MnO2@Ce6 cationic nanoparticles because Zhu et al. teach formulation of Ce6@MnO2-PEG to achieve enhanced tumor specific therapy.  Zhu et al. teach that taking advantage of the high reactivity of MnO2 nanoparticles toward endogenous H2O2 within the tumor microenvironment to generate O2, multifunctional chlorine e6 (Ce6) loaded MnO2 nanoparticles with surface PEG modification are formulated to achieve enhanced tumor targeting/homing (abstract).  Zhu et al. teach that even at a largely reduced dose offers remarkably improved therapeutic efficacy in inhibiting tumor growth compared to free Ce6 (abstract).
Zhu et al. teach colloidal manganese dioxide (page 5491).  Zhu et al. teach that an anionic polymer PAA was used to coat Ce6@MnO2 nanoparticles utilizing an electrostatic interaction (page 5491).
Herein, taking advantage 
of the high reactivity of manganese dioxide (MnO 
2
 ) nanoparticles toward 
endogenous hydrogen peroxide (H 
2
 O 
2
 ) within the tumor microenvironment 
to generate O 
2
 , multifunctional chlorine e6 (Ce6) loaded MnO 
2
   nanoparticles 
with surface polyethylene glycol (PEG) modiﬁcation (Ce6@MnO 
2
 -PEG)  are 
formulated to achieve enhanced tumor-speciﬁc PDT. In vitro studies under 
an oxygen-deﬁcient atmosphere uncover that Ce6@MnO 
2
 -PEG  nanoparticle
could effectively enhance the efﬁcacy of light-induced PDT due to the 
increased intracellular O 
2
  level beneﬁted from the reaction between MnO 
2
  
and H 
2
 O 
2
 , the latter of which is produced by cancer cells under the hypoxic 
condition. Owing to the efﬁcient tumor homing of Ce6@MnO 
2
 -PEG  nano
particles upon intravenous injection as revealed by T1-weighted magnetic 
resonance imaging, the intratumoral hypoxia is alleviated to a great extent. 
Thus, in vivo PDT with Ce6@MnO 
2
 -PEG nanoparticles even at a largely 
reduced dose offers remarkably improved therapeutic efﬁcacy in inhibiting 
tumor growth compared to free Ce6. The results highlight the promise of 
modulating unfavorable tumor microenvironment with nanotechnology to 
overcome current limitations of cancer therapies. 
Herein, taking advantage 
of the high reactivity of manganese dioxide (MnO 
2
 ) nanoparticles toward 
endogenous hydrogen peroxide (H 
2
 O 
2
 ) within the tumor microenvironment 
to generate O 
2
 , multifunctional chlorine e6 (Ce6) loaded MnO 
2
   nanoparticles 
with surface polyethylene glycol (PEG) modiﬁcation (Ce6@MnO 
2
 -PEG)  are 
formulated to achieve enhanced tumor-speciﬁc PDT. In vitro studies under 
an oxygen-deﬁcient atmosphere uncover that Ce6@MnO 
2
 -PEG  nanoparticles
 could effectively enhance the efﬁcacy of light-induced PDT due to the 
increased intracellular O 
2
  level beneﬁted from the reaction between MnO 
2
  
and H 
2
 O 
2
 , the latter of which is produced by cancer cells under the hypoxic 
condition. Owing to the efﬁcient tumor homing of Ce6@MnO 
2
 -PEG  nano
particles upon intravenous injection as revealed by T1-weighted magnetic 
resonance imaging, the intratumoral hypoxia is alleviated to a great extent. 
Thus, in vivo PDT with Ce6@MnO 
2
 -PEG nanoparticles even at a largely 
reduced dose offers remarkably improved therapeutic efﬁcacy in inhibiting 
tumor growth compared to free Ce6. The results highlight the promise of 
modulating unfavorable tumor microenvironment with nanotechnology to 
overcome current limitations of cancer therapies. 
	Herein, taking advantage 
of the high reactivity of manganese dioxide (MnO 
2
 ) nanoparticles toward 
endogenous hydrogen peroxide (H 
2
 O 
2
 ) within the tumor microenvironment 
to generate O 
2
 , multifunctional chlorine e6 (Ce6) loaded MnO 
2
   nanoparticles 
with surface polyethylene glycol (PEG) modiﬁcation (Ce6@MnO 
2
 -PEG)  are 
formulated to achieve enhanced tumor-speciﬁc PDT. In vitro studies under 
an oxygen-deﬁcient atmosphere uncover that Ce6@MnO 
2
 -PEG  nanoparti-
cles could effectively enhance the efﬁ cacy of light-induced PDT due to the 
increased intracellular O 
2
  level beneﬁ ted from the reaction between MnO 
2
  
and H 
2
 O 
2
 , the latter of which is produced by cancer cells under the hypoxic 
condition. Owing to the efﬁ cient tumor homing of Ce6@MnO 
2
 -PEG  nano-
particles upon intravenous injection as revealed by T1-weighted magnetic 
resonance imaging, the intratumoral hypoxia is alleviated to a great extent. 
Thus, in vivo PDT with Ce6@MnO 
2
 -PEG nanoparticles even at a largely 
reduced dose offers remarkably improved therapeutic efﬁ cacy in inhibiting 
tumor growth compared to free Ce6. The results highlight the promise of 
modulating unfavorable tumor microenvironment with nanotechnology to 
overcome current limitations of cancer therapies.
Addtionally, it was known to utilize rolling circle replication for engineering drug delivery carriers, as evidenced by Sun et al.  Sun et al. teach that the technique to generate long concatenated nucleic acids capable of constructing nano-, micro- and macro-scopic structures is a powerful platform for designing drug delivery carriers.  Sun et al. teach that the programmability of the DNA template makes RCA a highly versatile platform to generate DNA particles or gels for biomedical applications. Functional DNA 
Sun et al. teach that aside from its role as building blocks in micro-/nano-structures, RCR products are also a type of hydrophilic and biodegradable polymer that can be harnessed to prepare bulk hydrogels for controlled drug release. Using a modified version of RCA, Lee et al. demonstrated the synthesis of bulk DNA gels.  On the basis of conventional RCA that used only one primer for amplification, a multi-primed chain amplification process was added using two additional primers complementary to each of the proceeding ssDNA product. Rheological properties of the synthesized gel were affected by the reaction time of RCA as well as the presence of water. Model drugs DOX and insulin were loaded into the DNA gel by intercalation and entrapment, respectively, and the DNA gel functioned as a drug reservoir for continuously releasing the drugs. An RNA version of the hydrogel was also demonstrated with two complementary templates for the RCT reaction, generating two complementary RNA chains. After water evaporation, a thin layer of RNA membrane was obtained with its morphology affected by the nucleotide complementation. This RNA membrane worked as enzyme (RNAse or Dicer) responsive carriers for controlled release of DOX and siRNA (pages 766-767).
Each of the recited structural elements are known delivery agents.  One would reasonably expect that combination of known delivery agents would result in a delivery composition with each of the benefits taught in the art.
	

Allowable Subject Matter
Claims 2, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMY H BOWMAN/Primary Examiner, Art Unit 1635